Case 3:18-cv-01302-SCC Document 34 Filed 06/03/21 Page 1 of 4




                    IN THE UNITED STATES COURT
                  FOR THE DISTRICT OF PUERTO RICO




CARLOS MANDES

   Plaintiff,

         v.                          CIV. NO.: 18-1302 (SCC)

VILLAS DEL MAR HAU, INC.,

   Defendant




                        OPINION AND ORDER

        Several days prior to the discovery cut-off deadline set by

    this Court, see Docket No. 32, Defendant moved for the

    dismissal of the instant action for lack of prosecution

    pursuant to Federal Rule of Civil Procedure 41(b) (“Rule

    41(b)”). See Docket No. 33. According to Defendant, to date,

    Plaintiff has allegedly failed to respond to the written

    discovery that he was served on October 31, 2018 and has yet

    to submit expert reports. Id. at ¶ 10. Defendant further
Case 3:18-cv-01302-SCC Document 34 Filed 06/03/21 Page 2 of 4




    MANDES v. VILLAS DEL MAR HAU, INC.                                     Page 2




    contends that the only movement regarding this case, since it

    was filed, has been the concession of a six month stay 1 and the

    conversion 2     of   two     pre-trial   conferences       into   status

    conferences. Id. As such, Defendant understands that Plaintiff

    has lost all interest in the instant case and dismissal of the

    same is therefore warranted.

        Rule 41(b) allows the Court to dismiss an action due to a

    plaintiff’s failure to prosecute or comply with the Federal

    Rules of Civil Procedure or any order issued by the Court. See

    Fed. R. Civ. P. 41(b). However, this particularly harsh dose of

    medicine is not to be administered indiscriminately, for

    dismissal under this rule is “reserved for cases of ‘extremely



    1On March 11, 2019, a six month stay went into effect in light of Real
    Legacy Assurance Company Inc.’s (“Real Legacy”) liquidation. See Docket
    No. 18. The stay was lifted on September 5, 2019. See Docket No. 21. Real
    Legacy was identified as Defendant’s insurer in the Complaint. See Docket
    No. 1 at ¶ 6. Partial Judgment dismissing with prejudice Plaintiff’s claims
    against Real Legacy was entered on March 12, 2019. See Docket No. 19.

    2Plaintiff’s cited the COVID-19 pandemic as the cause for delay affecting
    the discovery proceedings. See Docket Nos. 26 and 30. Defendant
    consented to Plaintiff’s requests. Id.
Case 3:18-cv-01302-SCC Document 34 Filed 06/03/21 Page 3 of 4




    MANDES v. VILLAS DEL MAR HAU, INC.                          Page 3




    protracted inaction (measured in years), disobedience of court

    orders, ignorance of warnings, contumacious conduct, or

    some other aggravating circumstance.’” See Benítez-Garcia v.

    González-Vega, 468 F.3d 1, 4 (1st Cir. 2012) (quoting Cosme

    Nieves v. Deshler, 826 F.2d 1,2 (1st Cir. 1987)).

       Here, Defendant’s motion presents a series of discovery

    issues which have been prematurely brought before this

    Court. While considerable time has elapsed since the filing of

    this case, Defendant filed the instant motion prior to the

    discovery cut-off date and did not reference any attempts on

    its part to meet and confer with Plaintiff in order to solve the

    discovery issues raised in its motion. The Court finds that,

    Plaintiff’s conduct—as described by Defendant in its motion

    and after a review of the case record—does not warrant

    dismissal under Rule 41(b), at this stage. Instead, because the

    issues raised in Defendant’s motion are discovery related

    disputes, Defendant should first seek relief under Federal
Case 3:18-cv-01302-SCC Document 34 Filed 06/03/21 Page 4 of 4




    MANDES v. VILLAS DEL MAR HAU, INC.                                         Page 4




    Rule of Civil Procedure 37. 3

        Accordingly, Defendant’s motion to dismiss for lack of

    prosecution at Docket No. 33 is hereby DENIED WITHOUT

    PREJUDICE.

        IT IS SO ORDERED.

        In San Juan, Puerto Rico, this 3rd day of June 2021.

            S/ SILVIA CARREÑO-COLL
            UNITED STATES DISTRICT COURT JUDGE




    3 The Court reminds Defendant that such “motion must include a
    certification that the movant has in good faith conferred or attempted to
    confer with the person or party failing to make disclosure or discovery in
    an effort to obtain it without court action.” See Fed. R. Civ. P. 37(a). To this
    extent, the Court adds that Local Rule 26(b) also highlights this point by
    stating that “[a] judicial officer shall not consider any discovery motion
    that is not accompanied by a certification that the moving party has made
    a reasonable and good-faith effort to reach an agreement with opposing
    counsel on the matters set forth in the motion. An attempt to confer will
    not suffice.” L. Cv. R. 26(b).
